NO. 12-10-00140-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
SIMEON LEBLEU,
APPELLANT                                                  '    APPEAL FROM THE 3RD

V.                                                         '    JUDICIAL DISTRICT COURT OF

CHRISTOPHER HOLEMAN,         ' ANDERSON COUNTY, TEXAS
APPELLEE
                  MEMORANDUM OPINION
                      PER CURIAM
         According to his notice of appeal, Appellant, Simeon LeBleu, attempts to appeal
the “directive of the 3rd Dist. Court’s order sending this matter to the O.I.G. of TX Dept
of Cr Justice.” On May 13, 2010, this court notified LeBleu that the information received
in this appeal does not include a final judgment or other appealable order. Therefore, the
record does not show that this court has jurisdiction of the appeal. LeBleu was further
notified that his appeal would be dismissed if the information received in the appeal was
not amended on or before June 14, 2010 to show the jurisdiction of this court.
         The trial court clerk has now sent us an order denying “Plaintiff’s Petition to
Appear Before the County Grand Jury.” This order is neither a final judgment nor an
appealable order. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.2, 42.3.
Opinion delivered July 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)